DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-6 are pending:
		Claims 1-6 are rejected. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP18382302, filed on 05/01/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 1.
Claim 1 recites “less than 2.0 to 50 m2/L” in line 7. The claim is not clear because the claim requires a range and the lower limit of the range is not clearly defined thus rendering the claim indefinite. Additionally, “less than 2.0” would include 0 and it is not clear how the exterior surface are of the resin beds is 0? In interest of advancing prosecution, it is interpreted that the lower limit can be any value higher than 0 and less than 2.0. 
Claim 1 recites “velocity of the water through the biostratum is 100 to 1,500 biostratum volumes per hour” in lines 8-9. The claim is not clear because of “biostratum volumes per hour”, 
Claim 2 recites “wherein the bead stratum comprises resin beads that are identical to the resin beads located within the biostratum, wherein the bead stratum does not comprise microorganisms” in lines 3-4. The claim is not clear because of “the bead stratum does not comprise microorganisms”, the claim requires that the resin beads of the bead stratum to be identical to the resin beads of the biostratum therefore the bead stratum will comprise biostratum as the process continues. In interest of advancing prosecution, it is interpreted in light of the specification (see ¶26 of Applicant’s specification) that the bead stratum will comprise biostratum at some point unless there is a biocide or something similar to inhibit growth of microorganisms. 
Claim 4 recites “wherein the biostratum has a length L, wherein the bead stratum has a length LB, and wherein the ratio LB:L is 2:1 or greater” in lines 1-2. The length of the biostratum and bead stratum will change throughout the method therefore it is not clear if the claim is requiring a changing value or does the method only apply while the ratio is within the claimed value thus rendering the claim indefinite. In interest of advancing prosecution, it is interpreted that the claim requires a changing value.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein (USPN 5,681,471) in view of Jewell (USPN 5,747,311) in view of Bartlett (USPN 6,797,171) and further in view of Dankworth (USPN 6,037,445).
	Regarding claim 1, Silverstein teaches a method of treating feed water comprising the step of passing the feed water (“filtering of the influent water in the prefilter assembly 78”) (see C7/L55-60) through a biostratum (biofilm) (see C8/L4-6) that comprises resin (plastic) (see C7/L56-60) beads (“media 94”) (see C7/L63-65 and Fig. 3) and living microorganisms (“bacteria living in the prefilter media”) (see C8/L5-11) to produce biostratum-treated water, (b) the packing density in the biostratum is 0.68 to 0.98 (the porosity must be greater than 0.8) (see C6/L42-47).
	Additionally, Silverstein teaches that a) the area-normalized free void volume in the biostratum is 0.05 m3/m2 (the specific area >20m2/m3 = 1/20 m3/m2 or 0.05 m3/m2) (see C6/L42-47), however does not teach that said area-normalized free void volume in the biostratum is 0.018 m3/m2 or less, it would have been obvious to one of ordinary skill in the art before the effective filing 
	Silverstein does not teach (c) the ratio of the exterior surface area of the resin beads to the total free void volume in the biostratum is less than 2.0 to 50 m2/L; (d) the velocity of the water through the biostratum is 100 to 1,500 biostratum volumes per hour; and (e) the Reynolds number of the flow through the biostratum is 0.10 to 3.0. 
	In a related field of endeavor, Jewell teaches a process for chemical modification of reactants by microbes (see Entire Abstract) wherein the ratio of the total surface area of the beads to the total free void volume is 9m2/L or 9000 m2/m3 (particle dimeter = 1mm – see claim 13, bioreactor surface area of 4.4 x 10^6 m2 – see Table 8, packing density of 0.40 – see example 1 and biofilm thickness (biostratum length) – 12 x 10^-6 m – see Table 8; Applicant’s calculations on pg. 7 of Applicant’s specification was used to determine Stot/FVV). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Silverstein by selecting a ratio of 9m2/L of total surface area of beads to the total free void volume as taught by Jewell because the selection of overlapping ranges is a prima case of obviousness. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). (see MPEP § 2144.05.)
	The combination of references does not teach (d) and (e). 
	In a related field of endeavor, Bartlett teaches an in situ anaerobic bioremediation of earth and solid waste contaminates using organic/water emulsions (see Entire Abstract) wherein an emulsion having an average superficial velocity of 0.0029 mm/sec indicating plug flow (see C11/L14-20).

	The combination of references does not teach (e). 
	In a related field of endeavor, Dankworth teaches a process for continuous production of functionalized polymers (see Entire Abstract) comprising a soaking zone having plug flow and Reynolds number in the range of 0.01 to 10 (see C18/L21-28). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Silverstein by selecting the claimed range as taught by Dankworth because the selection of overlapping ranges is a prima case of obviousness. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). (see MPEP § 2144.05.)
	Regarding claim 2, Silverstein, Jewell, Bartlett and Dankworth teach the method of claim 1, wherein the biostratum is located in a vessel, wherein the vessel also contains a bead stratum, wherein the bead stratum comprises resin (plastic) (Silverstein, see C7/L56-60) beads (“media 94”) (Silverstein, see C7/L63-65 and Fig. 3) that are identical to the resin beads located within the biostratum, wherein the bead stratum does not comprise microorganisms (the prefilter media has surfaces to enable them to be coated by the biofilm therefore will not comprise the biofilm at the start of the process; the media will comprise biostratum as the process continues) (Silverstein, see C8/L3-11) (see §112 indefiniteness), and wherein the biostratum-treated water passes through the bead stratum to produce bead-treated water.  
	Regarding claim 4, Silverstein, Jewell, Bartlett and Dankworth teach the method of claim 2, wherein the biostratum has a length L (there is inherently a length or thickness for the biofilm) 
	While Silverstein does not explicitly wherein the ratio LB:L is 2:1 or greater, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Silverstein by adjusting the ratio of LB:L in the range of 2:1 or greater because said ratio is considered relative dimensions since said biostratum is constantly changing as the process continues while the bead stratum remains constant during the process.  As such, without showing unexpected results, the claimed ratio cannot be considered critical. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
	Regarding claim 6, Silverstein, Jewell, Bartlett and Dankworth teach the method of claim 1, wherein the Reynolds number is 0.30 to 1.10 (Reynolds number in the range of 0.01 to 10) (Dankworth, see C18/L21-28).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Silverstein (USPN 5,681,471) in view of Jewell (USPN 5,747,311) in view of Bartlett (USPN 6,797,171) in view of Dankworth (USPN 6,037,445) and further in view of Boodoo (USPN 8,883,012). 
	Regarding claim 3, Silverstein, Jewell, Bartlett and Dankworth teach the method of claim 2.
	The combination of references does not teach wherein the method additionally comprises the step of passing the bead-treated water through a reverse osmosis treatment to produce RO-treated water.  
	In a related field of endeavor, Boodoo teaches reduced fouling of reverse osmosis membranes (see Entire Abstract) comprising the step of passing the bead-treated water (the resin 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Boodoo by incorporating the pre-filtering method (comprising plastic media) of Silverstein because said method provides the benefit of reducing filtering time while properly and efficiently performing the filtering functions (Silverstein, see C2/L3-9) and further provide the benefit of a biological filtration process which is desirable in Boodoo to address biological fouling problems (Boodoo, see C16/L55-58).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Silverstein (USPN 5,681,471) in view of Jewell (USPN 5,747,311) in view of Bartlett (USPN 6,797,171) in view of Dankworth (USPN 6,037,445) and further in view of Tang (USPN 5,458,788). 
	Regarding claim 5, Silverstein, Jewell, Bartlett and Dankworth teach the method of claim 2, wherein the feed water enters the vessel through an inlet (the inlet of the prefilter is outlet pipe 74) (Silverstein, see Fig. 1), and the bead-treated water leaves the vessel through an outlet (the outlet of the prefilter is connected to transfer pump 110) (Silverstein, see Fig. 1). 
	The combination of references does not teach wherein the method further comprises the subsequent step of backwashing, which comprises forcing an aqueous backwash solution into the vessel through the outlet, so that the water passes through the bead stratum, passes through the biostratum, and leaves the vessel through the inlet.  
	In a related field of endeavor, Tang teaches a plastic media filter (see Entire Abstract) comprising a subsequent step of backwashing (there is a filtration step and backwashing step, the filtration process is continued until a “sludge cake” 24 is formed then ready for backwashing) (see C7/L3-10), which comprises forcing an aqueous backwash solution (backwash water) (see C5/L25-30) into the vessel through the outlet (“during the backwash process…the liquid is flowed through 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the backwashing method of Silverstein with the backwashing method of Tang because the simple substitution of one known backwashing method with another known backwashing method is obvious and will result in a suitable cleaning means with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).Therefore the combination of Silverstein and Tang teaches so that the water passes through the bead stratum, passes through the biostratum and leaves the vessel through the inlet.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shao (USPN 7,288,197), Nakao (USPN 6,383,373), DiClemente (USPN 5,228,998) and Haley, III (USPN 6,241,889) and Fujita (USPN 9,718,004).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /CLAIRE A NORRIS/Primary Examiner, Art Unit 1778